DETAILED ACTION
	This office action is in response to the above application filed on 09/11/2020. Claims 29-47 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 32-34 and 40-41 are objected to because of the following informalities:  
In claims 32-34, “the lever” should be changed to “the at least one lever”.
Claims 40 and 41 recite a “rack” and a “tool rack” respectively. While it is understood that these terms are referring to the same element, consistent terminology should be used throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 recites “the coupler” in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Claim 32 recites “an end effector” in lines 2-3. It is unclear if an end effector is referring to one of the first or second end effectors, or an additional end effector. 
	Claim 33 recites “the lever” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 45 recites “the at least one robotic arm” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism” for operating the first or second end effector in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-33, 35, 37-41, and 44-47 rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2005/0283137) in view of Gordin et al. (US 2009/0209947).
Regarding claim 29, Doyle et al. discloses a method for using a surgical robot (Paragraphs [0031 and 0079] disclose the tool kit and manipulator, which is used to position and maneuver the tools within the confined space, can be a robotic device), the method comprising:(a) inserting the surgical robot inside of a cavity of a patient (The tool kit receiving device, which is controlled by a robot, is positioned within a body cavity, paragraphs [0041-0049]), wherein the surgical robot comprises a first end effector (556, FIGs 5-8, paragraphs [0061-0070]) that is operatively coupled to the surgical robot (Through the connection between the tool kin receiving device and 134, and also by the coupling of the tool receiving device 570 with an end effector 556); (b) decoupling the first end effector from the surgical robot while the surgical robot is within the cavity of the patient (Paragraphs [0071-0074] discloses changing the tool for another tool while still remaining within the patient because the tool holder is within the patient); and (c) coupling a second end effector (Another of 556) with the surgical robot while the surgical robot is within the cavity of the patient (Paragraphs [0026, 0071]).
Doyle discloses use of the device to interchange tools within a closed area of the body without needing to remove the device from said closed area (Paragraphs [0008,0025-0029]) and further discloses use in laparoscopic surgeries (Paragraphs [0025-0027]), but is silent regarding use inside of an abdomen specifically.
However, Gordin et al. discloses a method of interchanging tools (12, 13, FIG 1, paragraphs [0068-0069]) from a tool holder (40, paragraphs [0070], IFG 4) while remaining within a cavity of a patient (Abstract, paragraphs [0008-0009, 0059, 0060], and methods 1200 or 1300, FIGS 12-13, paragraphs [0077-0078]), wherein said cavity is an abdomen (Paragraphs [0008-0009, 0013-0014, 0022-0023, and 0056-0060]).
Therefore, it would have been obvious to modify the method of Doyle et al. such that the cavity of the patient is the abdomen, as taught by Gordin et al., for the purpose of performing the disclosed method within a variety to closed areas of the body such that trauma is reduced by interchanging the end effectors within the cavity.
Regarding claim 30, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the first end effector and the second end effector each include a coupler (564, 565, 568, 562, 563, FIGs 5-7) that is configured to couple with the surgical robot (By coupling with tines 560, 561, paragraphs [0065-0068]).
Regarding claim 31, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the coupler includes a mechanism within it that is configured to operate the first end effector or the second end effector when each is respectively coupled with the surgical robot and the surgical robot actuates the mechanism (When tines 560, 561 of the surgical robot 570 are engaged with the coupling, the mechanical connection between the elements of the end effector translate an operating force from the robot to the end effector, i.e. and opening a closing force).
Regarding claim 32, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 31. Doyle et al. further discloses the mechanism comprises at least one lever (See FIG 5 below; one or both of the arms that form the clamp of tool 556) coupled to a fulcrum (See FIG 5 below; the pivot pin around which the levers of the arms of the clamp rotate to actuate the end effector), and wherein rotation of the lever about the fulcrum actuates an end effector that is coupled with the surgical robot (When each of the levers rotate around the fulcrum, the end effector is actuated by opening and closing the end effector. The opening and closing motion is caused by the movement of tines 560, 561 of the surgical robot).


    PNG
    media_image1.png
    516
    724
    media_image1.png
    Greyscale


Regarding claim 33, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 31. Doyle et al. further discloses the surgical robot includes a grasper (Tines 560, 561 form a grasper, FIG 7), wherein the first end effector and the second end effector respectively couple to the surgical robot by coupling to the grasper (FIGs 9-10, paragraphs [0068-0070], and wherein the grasper is positioned within proximity to the lever when the surgical robot is coupled to either the first end effector or the second end effector (FIGs 9-10 show 560, 561 of the grasper are connected to and overlap with the lever, and therefore are interpreted as being “positioned within proximity to the lever”).
Regarding claim 35, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses steps (b) and (c) are carried out by a surgeon who is operating the surgical robot during a minimally invasive surgical procedure (Paragraph [0002]).
Regarding claim 37, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the surgical robot is inserted into the abdomen of the patient through a first surgical trocar (Paragraph [0027] discloses insertion of the tool receiving device 570 through an incision. Paragraph [0029] discloses inserting a cannula into the incision such that it acts as a trocar) and the second end effector is inserted into the abdomen of the patient through a second surgical trocar (Paragraph [0045] discloses inserting the tool kit which houses the second end effector through an incision, which is understood to be defined by a cannula/trocar similar to that described in paragraph [0029]. Paragraph [0048] discloses the tool kit is attached to a different cannula than the manipulator).
Regarding claim 38, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the second end effector is inserted into the abdomen of the patient using an introducer (Tool kit receiving device) that reversibly couples with the second end effector (Via reversible mechanical connection to tool kit housing 103, paragraphs [0041-0044]).
Regarding claim 39, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the surgical robot and the second end effector are inserted into the abdomen of the patient through a single surgical trocar (Paragraph [0047]).
Regarding claim 40, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the second end effector is removed from a rack (100, FIGs 1-2, paragraphs [0036-0048]) that is located within the abdomen of the patient (Paragraph [0059]).
Regarding claim 41, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 40. Doyle et al. further discloses the tool rack holds at least two end effectors (Paragraph [0052], FIG 1 shows at least 3).
Regarding claim 44, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the surgical robot comprises at least one robotic arm (Paragraphs [0080-0081]).
Regarding claim 45, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 40. Doyle et al. further discloses the at least one robotic arm is cable-actuated (Paragraph [0029]).
Regarding claim 46, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses first end effector is one of surgical scissors, a needle driver, a forceps, a grasper, a retractor, a surgical stapler, a vessel sealer, a surgical drill, a cautery pen, a cautery hook or a caliper (Paragraph [0082]).
Regarding claim 47, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the second end effector is one of surgical scissors, a needle driver, a forceps, a grasper, a retractor, a surgical stapler, a vessel sealer, a surgical drill, a cautery pen, a cautery hook or a caliper (Paragraph [0082]).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2005/0283137) in view of Gordin et al. (US 2009/0209947), in further view of Ruiz Morales (US 2009/0024142).
Regarding claim 36, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 35.
Doyle et al./Gordin et al. is silent regarding the second end effector being introduced into the abdomen of the patient by a person assisting the surgeon.
However, Ruiz Morales teaches a method for using a surgical robot wherein a surgeon assistant (A, FIG 1, paragraph [0064]) is positioned at the patient while the surgeon (S) teleoperates the surgical robot, such that the person assisting the surgeon is accessible and positioned to aid the surgeon with tasks at the site of the patient (Paragraphs [0064 and 0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the second end effector is introduced into the abdomen of the patient by a person assisting the surgeon, as taught by Ruiz Morales, for the purpose of eliminating the need for the surgeon to leave the robot operation interface, thus increasing the speed of the procedure.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2005/0283137) in view of Gordin et al. (US 2009/0209947), in further view of Ben-Ur (US 6,377,011).
Regarding claims 42-43, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29.
Doyle et al./Gordin et al. is silent regarding the surgical robot providing a human like interaction for a surgeon that includes an interface, wherein the interface with the surgical robot comprises a virtual reality interface.
However, Ben-Ur teaches a surgical robot for performing a minimally invasive surgery (Abstract) wherein the surgical robot provides a human like interaction for a surgeon that includes an interface, wherein the interface with the surgical robot comprises a virtual reality interface (Col 5 lines 4-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the surgical robot such that it provides a human like interaction for a surgeon that includes an interface, wherein the interface with the surgical robot comprises a virtual reality interface, as taught by Ben-Ur, for the purpose of improving the control a surgeon has when operating the device by creating a sense of touch (Col 5 lines 39-50) and to permit motion scaling, relieving kinematic constraints, and potential for fatigue on the surgeon (Col 5 lines 29-35).
Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771